DETAILED ACTION
Claims 1 – 10 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
182 words, the abstract should be reformed to within the proper range of 50-150 words.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130168336; hereinafter Kim) in view of Fritzsche et al. (US 20110036181; hereinafter Fritzsche).

Regarding claim 1, Kim teaches a new tactile sensor (abstract/title), comprising a sensing layer (see fig. 5), comprising: 

at least one stress sensing unit (100; [0064] “The tactile sensor unit 100 detects external force Fin or pressure when the external force or pressure is applied.”) comprising: 
a top electrode (at least 110; [0064] “a first sensor layer 110”) that is bendable (see fig. 5 showing such bendability/flexibility; see also [0067]; see generally [0007] regarding the concept of the flexible sensor); and 
a bottom electrode (at least 120; [0064] “a second sensor layer 120”), wherein when there is a potential difference between the top electrode and the bottom electrode, a current flows (at least [0064] teaches that the layers may use at least “a contact resistance method, … and a pressure resistance method”); and 
at least one temperature sensing unit (140; see fig. 5) comprising: 
a thermal conductive fiber that is laid flat on the flexible substrate (see fig. 5 showing the thermally sensitive element is made up of at least a conductive strand and (each) is laid along the flexible substrate 200; see also figs. 6 and 7 showing this configuration in various perspectives); and 
two end electrodes that are respectively and electrically connected to two ends of the thermal conductive fiber (see fig. 5 showing extended ends at each end of the thermal sensing fibers), wherein when there is a potential difference between the two end electrodes, a current flows along an axial direction of the thermal conductive fiber (see fig. 13 and [0095-96] showing and teaching a potential difference across the thermal strands(s) in view of fig. 5 showing that such flow is axial).

However, Fritzsche teaches a tactile sensor (abstract) with electrically conductive material/foam (2; see fig. 1c; [0037]) through which the potential will pass in a radial direction (see fig. 1c showing an embodiment with conductive foam patches illustrated) which may be replaced with a “conductive yarn” ([0015] “Alternatively or in combination with the preceding feature, the first and/or the second electrode can be connected to the sensor cell also by means of a conductive yarn”; see also [0024]) which may act as both the conductive intermediary and signal line to the evaluation unit (see [0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tactile sensor with two sensing layers of Kim with the specific knowledge of using the intermediary conductive layer/yarns between electrodes of Fritzsche. This is because such an intermediary layer allows for better signal accuracy by increasing the Z directional resistance under a stress/pressure and decoupling the sensor elements (see Fritzsche at [0044]). This is important in order to provide an end user better granularity in the output of the sensor.

Regarding claim 2, Kim teaches that a resistance of the thermal conductive fiber is characterized by a negative temperature coefficient ([0095-96] teaches that the temperature compensation may have “a Negative Temperature Coefficient (NTC) characteristic”).

Regarding claim 8, Kim teaches that the top electrode is a metal dome (see at least fig. 4; [0010] and fig. 9), liquid metal, or conductive silver paste.

Regarding claim 9, Kim teaches that the stress sensing unit and the temperature sensing unit are not in contact with each other (see fig. 5, esp. elements 130 which act to separate the units), and in the temperature sensing unit, the thermal conductive fiber does not intersect or is not in contact with the thermal conductive fiber itself, and the two end electrodes are not in contact with each other (see fig. 5 showing this configuration).
Kim does not directly and specifically state regarding in the stress sensing unit, the flexible conductive fiber does not intersect or is not in contact with the flexible conductive fiber itself, and the top electrode and the bottom electrode are not in contact with each other.
However, Fritzsche teaches a tactile sensor (abstract) with electrically conductive material/foam (2; see fig. 1c; [0037]) through which the potential will pass in a radial direction (see fig. 1c showing an embodiment with conductive foam patches illustrated) which may be replaced with a “conductive yarn” ([0015] “Alternatively or in combination with the preceding feature, the first and/or the second electrode can be connected to the sensor cell also by means of a conductive yarn”; see also [0024]) which may act as both the conductive intermediary and signal line to the evaluation unit (see [0024]) and which does not contact itself ([0024] “The guidance is effected in such a manner that the yarn pieces which are respectively assigned to various electrodes do not touch”) and the electrodes do not contact (see fig. 1c showing this configuration).


Regarding claim 10, Kim lacks direct and specific statement regarding an elastic layer and a stress-bearing layer that are disposed on the sensing layer, wherein the elastic layer is annular and is arranged along an edge of the flexible substrate, and the stress-bearing layer is disposed on the elastic layer and covers the flexible substrate.
However, Kim does disclose a sensor fixing unit with an edge (edge of elements 200/300; see fig. 5) which is integrated with sealing unit (400; see fig. 10) which acts to bear the stress of the force (Fin; see fig. 6).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the flexible sensor fixing unit and sealing/cover unit of Kim with a particular separate arrangement for isolating the sensitive components and avoiding unnecessary detection signals (see instant publication at [0059]).  This is because it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (MPEP 2144.04 (V-C).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Fritzsche as applied to claims 1 and 2 above and further in view of Liu et al. (US 20090309172, hereinafter Liu).

Regarding claim 3, Kim and Fritzsche lack direct and specific teaching that the thermal conductive fiber is a carbon fiber doped with impurity ions, or is a composite fiber obtained by blending an aramid fiber with a carbon fiber doped with impurity ions.
However, Liu teaches a tactile sensor ([0003]; see fig. 1D) where “The conducting elements may comprise nanoscale fibers (e.g., multi-wall carbon nanotubes), nanoscale fiber films (e.g., single-walled carbon tube thin films), indium tin oxide (ITO), conducting polymers, metals (e.g., gold or copper), aluminum doped zinc oxides (AZO) a combination thereof, or any material compatible for use as ionic conduction components” ([0036]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the conductive fiber of Kim and Fritzsche with the specific knowledge of using the carbon which may be doped with impurity ions or combined with dopants which are impurities of Liu. This is because such doped carbon is “advantageous for use in the conducting elements because of their mechanical robustness, high electrical conductivity, and transparent characteristics” (Liu at [0036]). This is important in order to provide a durable and sensitive sensing system to an end user.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Fritzsche and Liu as applied to claims 1, 2 and 3 above and further in view of Vallett et al. (US 20180329535, hereinafter Vallett).

Regarding claim 4, Kim as modified by Fritzsche and Liu lacks direct and specific teaching that flexible conductive fibers of all stress sensing units and thermal conductive fibers of all temperature sensing units share a same conductive fiber.
However, Vallett teaches a tactile sensor ([0029]; abstract) which has continuous carbon fibers for sensing ([0070] “The carbon fiber yarn sensor may be knitted in a continuous path traversing the face of the sensor alternating in the horizontal (weft) direction from the base to the top (warp) of the rectangular structure as the path of the carbon fiber trace.”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the carbon fibers of Kim as modified by Fritzsche and Liu with the specific knowledge of using the carbon fiber yarn sensor knitted in a continuous path of Vallett. This is because such continuous carbon yarn allows for simple addition of the carbon fiber yarn to a fabric. This is important in order for an end user to easily manufacture a fabric based sensor.

Regarding claim 5, Kim teaches that the sensing layer comprises one stress sensing unit and one temperature sensing unit (see fig. 5 showing an exploded view of this configuration), and in the stress sensing unit, the top electrode is disposed on a middle portion of the flexible conductive fiber, and is in contact with a top surface of the flexible conductive fiber, and the bottom electrode is in contact with bottom surfaces of two ends of the flexible conductive fiber (see fig. 5 showing this configuration).

However, Vallett teaches a tactile sensor ([0029]; abstract) which has continuous carbon fibers for sensing ([0070] “The carbon fiber yarn sensor may be knitted in a continuous path traversing the face of the sensor alternating in the horizontal (weft) direction from the base to the top (warp) of the rectangular structure as the path of the carbon fiber trace.”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the carbon fibers of Kim as modified by Fritzsche and Liu with the specific knowledge of using the carbon fiber yarn sensor knitted in a continuous path of Vallett. This is because such continuous carbon yarn allows for simple addition of the carbon fiber yarn to a fabric. This is important in order for an end user to easily manufacture a fabric based sensor.

Regarding claim 6, Kim lacks direct and specific statement regarding a ratio of a length of the thermal conductive fiber of the temperature sensing unit to a diameter of the flexible conductive fiber of the stress sensing unit is greater than 20:1.
However, Kim does disclose that each fiber is long and thin (see fig. 5).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the long strands of Kim with a particular ratio.  This is because it has been held that where the general conditions of a claim are disclosed (long thin strands) in the prior art, discovering the optimum or workable ranges (greater than 20:1) involves only routine skill in the art.  MPEP 2144.05 (II-A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Fritzsche as applied to claims 1 and 2 above and further in view of Choi et al. (US 20170059426, hereinafter Choi).

Regarding claim 7, Kim as modified by Fritzsche lacks teaching that hardening processing is performed on the thermal conductive fiber.
However, Choi teaches a tactile sensor (abstract) having which has “multi-walled carbon nanotubes (MWCNTs)” ([0123]) which are hardened ([0123] “To harden the extruded material, a thermal initiator was used.”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the conductive fiber(s) of Kim as modified by Fritzsche with the specific knowledge of using the hardened conductive fibers of Choi. This is because such hardening allows for the carbon to be made robustly. This is important in order to provide a durable device to an end user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855